Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov 





Inventor:  Borrello et al.			:
Application No. 13/941,824			:		Decision on Petition
Filing Date: July 15, 2013			:				
Attorney Docket No. 222JH-004		:
	

This is a decision on the renewed petition under 37 C.F.R. § 1.137(a) filed November 30, 2020, to revive the above-identified application.

The petition is DISMISSED.

A renewed petition correcting the deficiencies identified in this decision may be filed.  The renewed petition must be submitted within TWO (2) MONTHS from the issue date of the instant decision.  No further petition fee is required for the request.  Extensions of the two-month time period may be obtained under 37 C.F.R. § 1.136(a).  The renewed petition should be titled “Renewed Petition under 37 C.F.R. § 1.137(a).”  This is not a final agency action within the meaning of 5 U.S.C. § 704. 

The application was filed with an application data sheet (“ADS”) on July 15, 2013.  The ADS states the applicant and the assignee is The John Hopkins University (“JH”).

The Office issued a Notice to File Missing Parts of Nonprovisional Application (“NMP”) on August 7, 2013.  The NMP sets an extendable two-month period for reply.  

JH did not file a reply to the NMP, and an extension of time was not obtained.  As a result, the application became abandoned on October 8, 2013.

The Office issued a Notice of Abandonment on April 9, 2014.

An assignment from JH to the two inventors was executed on December 13, 2019.

A petition under 37 C.F.R. § 1.137(a) and a grantable request to change the applicant to the inventors were filed on February 7, 2020.

The Office issued a decision dismissing the petition on August 25, 2020.  The decision requires the submission of additional information concerning the period of delay in filing the reply.  


The party with the authority to take actions for an application such as appointing a power of attorney, abandoning the application, or prosecuting the application is the applicant.  An assignee of an application will not have these rights if the assignee is not the applicant.  In this case, JH was the applicant prior to February 7, 2020.  The information requested in the decision includes information pertaining to the conduct of JH.

The decision states,

JH was the assignee of the application prior to December 13 2019.  Therefore, the actions or inactions of JH, not the inventors, is relevant prior to December 13, 2019.  If JH intentionally chose not to reply to the NMP, the entire period of delay is not unintentional and the application can never be revived.  

The Office notes the language quoted above is inaccurate. The language should indicate the actions or inactions of JH is relevant because JH was the applicant. The language should also have indicated JH’s conduct is relevant during the period prior to February 7, 2020, which is the date a grantable request to change the applicant to the inventors was filed.

The renewed petition states,

Johns Hopkins received the Notice of Missing Parts issued in connection with the application on August 7, 2013. Johns Hopkins did not file a timely reply to the Notice of Missing Parts because it had lost interest in pursuing the application and did not consider the possible effects of losing the priority date of the application on later patent prosecution. 

The renewed petition asserts revival of the application is warranted despite JH’s intentional abandonment of the application. 

The renewed petition argues the inventor’s intent, not JH’s, should be used to determine if the abandonment of the applicant and delay in filing a petition to revive was unintentional.  

The renewed petition argues the provisions of an employment contract required JH to assign ownership if JH lost interest in the application.  The renewed petition does not include a copy of the contract.  Therefore, the Office is unable to review the specific provisions of the contract.

The renewed petition asserts the inventors had a “springing” ownership interest.  However, the mere existence of a contract obligating JH to take steps to transfer ownership rights to the inventors does not actually transfer any ownership rights to the inventors.

The inventors were not the applicants prior to February of 2020, even if the inventors had a “springing ownership.”  As previously stated, the applicant’s intent determines if the abandonment of an application or the delay in fling a petition to revive is unintentional.

In view of the prior discussion, the Office does not agree with the argument that the inventor’s intent, not JH’s, should be used to determine if the abandonment of the applicant and delay in filing a petition to revive was unintentional.

Further correspondence with respect to this matter may be submitted as follows:

By Internet:	A request for reconsideration may be filed electronically using EFS Web.1 		 
	
By mail:	Mail Stop Petition
		Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA  22313-1450

By facsimile:	(571) 273-8300
		Attn: Office of Petitions

By hand:	U.S. Patent and Trademark Office
		Customer Service Window
		Randolph Building
		401 Dulany Street
		Alexandria, VA 22314

Telephone inquiries regarding this communication should be directed to Attorney Advisor Steven Brantley at (571) 272-3203. 

/Charles Steven Brantley/

Charles Steven Brantley
Attorney Advisor
Office of Petitions




    
        
            
    

    
        1 Document Code “PET.OP”, which has a document description of “Petition to review by the Office of Petitions,” should be used if the request for reconsideration is filed electronically.  See EFS-Web Document Description List at http://www.uspto.gov/patents-application-process/filing-online/efs-web-document-description-list.  General information concerning EFS Web can be found at http://www.uspto.gov/patents/process/file/efs/index.jsp.